 



Exhibit 10.4

(SKYWORKS LOGO) [a09546a0954600.gif]

May 26, 2005

Mr. George LeVan
643 Old Bedford Road
Concord, MA 01742

Re:     Change in Control / Severance Agreement

Dear George:

This letter sets out the severance arrangements concerning your employment with
Skyworks Solutions, Inc. (“Skyworks”).

1. Change of Control



  1.1.   If: (i) a Change of Control occurs while you are employed by Skyworks
and (ii) your employment with Skyworks is involuntarily terminated without Cause
or you terminate your employment with Skyworks for Good Reason, in either case
within one (1) year after the Change of Control, then you will receive the
benefits provided in Section 1.4 below.     1.2.   “Change of Control” means an
event or occurrence set forth in any one or more of subsections (a) through
(d) below (including an event or occurrence that constitutes a Change of Control
under one of such subsections but is specifically exempted from another such
subsection):

     (a) the acquisition by an individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 40% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (iv) any

781.376.3000 www.skyworksinc.com   20 Sylvan Rd. Woburn, MA 01801 USA

 



--------------------------------------------------------------------------------



 



George LeVan
Page 2
May 26, 2005

acquisition by any corporation pursuant to a transaction which complies with
clauses (i) and (ii) of subsection (c) of this Section 1.2; or

     (b) such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (i) who was a member of the Board on the
date of the execution of this Agreement or (ii) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(ii) any individual whose initial assumption of office occurred as a result of
an actual or threatened election contest with respect to the election or removal
of directors or other actual or threatened solicitation of proxies or consents,
by or on behalf of a person other than the Board; or

     (c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and
(ii) no Person (excluding any employee benefit plan (or related trust)
maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 40% or more of the then outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or

     (d) approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.



  1.3.   “Good Reason” will mean (i) you are no longer assigned the duties of
your current position, (ii) you have been assigned duties inconsistent in any
respect with your current position, (iii) your annual base salary has been
reduced, or (iv) the location at which you perform your principal duties for
Skyworks is moved to a new location that is more than 50 miles from the

(SKYWORKS LOGO) [a09546a0954601.gif]





 



--------------------------------------------------------------------------------



 



George LeVan
Page 3
May 26, 2005



      location at which you are performing your principal duties for Skyworks on
the date of this agreement.     1.4.   On the date of any termination described
in Section 1.1, (i) Skyworks will pay you a lump sum equal to two (2) times your
total annual compensation for the twelve month period prior to the Change of
Control, including all wages, salary, bonus (as described below) and incentive
compensation, whether or not includable in gross income for federal income tax
purposes; and (ii) all of your Skyworks stock options will become immediately
exercisable and, except as otherwise stated in this agreement, remain
exercisable for a period of twenty-four (24) months after the termination date,
subject to their other terms and conditions; and each outstanding restricted
stock award and any other award that is based upon the common stock of Skyworks
shall become immediately vested. For purposes of the preceding sentence, the
bonus to be taken into account shall be the greater of your average bonus for
the three years prior to the year in which the Change of Control occurs or your
target bonus for the year in which the Change of Control occurs.     1.5.   If
any excise tax (the “Excise Tax”) under Section 4999 of the Internal Revenue
Code of 1986 (the “Code”) is payable by you by reason of the occurrence of a
change in the ownership or effective control of Skyworks or a change in the
ownership of a substantial portion of the assets of Skyworks, determined in
accordance with Section 280G(b)(2) of the Code, then Skyworks shall pay you, in
addition to the amount payable under Section 1.3, an amount (the “Gross-Up
Payment”) equal to the sum of the Excise Tax and the amount necessary to pay all
additional taxes imposed on (or economically borne by) you (including the Excise
Tax, state and federal income taxes and all applicable employment taxes)
attributable to the receipt of the Gross-Up Payment. For purposes of the
proceeding sentence, all taxes attributed to the receipt of the Gross-Up Payment
shall be computed assuming the application of the maximum tax rate provided by
law.

2. Termination Without Cause



  2.1.   If, while you are employed by Skyworks, your employment with Skyworks
is involuntarily terminated without Cause, then you will receive the benefits
specified in Section 2.3 below. If your employment is terminated involuntarily
by Skyworks for Cause or by you, you will not be entitled to receive the
benefits specified in Section 2.3 below. This Section 2.1 shall not apply if you
are entitled to receive the benefits set forth in Section 1.3 above.     2.2.  
“Cause” will mean: (i) deliberate dishonesty significantly detrimental to the
best interests of Skyworks or any subsidiary or affiliate; (ii) conduct on your
part constituting an act of moral turpitude; (iii) willful disloyalty to
Skyworks or refusal or failure to obey the directions of the Board of Directors;
(iv) incompetent performance or substantial or continuing inattention to or
neglect of duties assigned to you. Any determination of Cause must be made by
the full Board of Directors at a meeting duly called, with you present and
voting and, if you wish, with your legal counsel present.

(SKYWORKS LOGO) [a09546a0954601.gif]





 



--------------------------------------------------------------------------------



 



George LeVan
Page 4
May 26, 2005



  2.3.   On the date of any termination described in Section 2.1, (i) Skyworks
will pay you a lump sum equal to (x) one and one-half (1 1/2) times your then
current annual base salary, plus (y) any bonus then due under Skyworks’ bonus
plan, whether or not includable in gross income for federal income tax; and
(ii) all of your Skyworks stock options will, except as otherwise stated in this
agreement, remain exercisable for a period of 18 months after the termination
date, subject to their other terms and conditions.

3. Non-Competition

During the term of your employment with Skyworks and for the first twenty-four
(24) months after the date on which your employment with Skyworks is voluntarily
or involuntarily terminated (the “Noncompete Period”), you will not engage in
any employment, consulting or other activity that competes with the business of
Skyworks or any subsidiary or affiliate of Skyworks (collectively, the
“Company”). You acknowledge and agree that your direct or indirect participation
in the conduct of a competing business alone or with any other person will
materially impair the business and prospects of Skyworks. During the Noncompete
Period, you will not (i) attempt to hire any director, officer, employee or
agent of Skyworks, (ii) assist in such hiring by any other person,
(iii) encourage any person to terminate his or her employment or business
relationship with Skyworks, (iv) encourage any customer or supplier of Skyworks
to terminate its relationship with Skyworks, or (v) obtain, or assist in
obtaining, for your own benefit (other than indirectly as an employee of the
Company) any customer of Skyworks. If any of the restrictions in this Section 3
are adjudicated to be excessively broad as to scope, geographic area, time or
otherwise, said restriction shall be reduced to the extent necessary to make the
restriction reasonable and shall be binding on you as so reduced. Any provisions
of this section not so reduced will remain in full force and effect.

It is understood that during the Noncompete Period, you will make yourself
available to the Company for consultation on behalf of the Company, upon
reasonable request and at a reasonable rate of compensation and at reasonable
times and places in light of any commitment you may have to a new employer.

You understand and acknowledge that the Company’s remedies at law for breach of
any of the restrictions in this Section are inadequate and that any such breach
will cause irreparable harm to Skyworks. You therefore agree that in addition
and as a supplement to such other rights and remedies as may exist in Skyworks’
favor, Skyworks may apply to any court having jurisdiction to enforce the
specific performance of the restrictions in this Section, and may apply for
injunctive relief against any act which would violate those restrictions.

(SKYWORKS LOGO) [a09546a0954601.gif]

 



--------------------------------------------------------------------------------



 



George LeVan
Page 5
May 26, 2005

4. Death or Disability

In the event of your death at any time during your employment by Skyworks, all
of your then outstanding Company stock options, whether or not by their terms
then exercisable, will become immediately exercisable and remain exercisable for
a period of one year thereafter, subject to their other terms and conditions.

In the event of your disability at any time during your employment by Skyworks,
all of your then outstanding Company stock options, whether or not by their
terms then exercisable, will become immediately exercisable and remain
exercisable so long as you remain an employee or officer of Skyworks and for a
period of one year thereafter, subject to their other terms and conditions.

5. Miscellaneous

All claims by you for benefits under this Agreement shall be directed to and
determined by the Board of Directors of the Company and shall be in writing. Any
denial by the Board of Directors of a claim for benefits under this Agreement
shall be delivered to you in writing and shall set forth the specific reasons
for the denial and the specific provisions of this Agreement relied upon. The
Board of Directors shall afford a reasonable opportunity to you for a review of
the decision denying a claim. Any further dispute or controversy arising under
or in connection with this Agreement shall be settled exclusively by arbitration
in Boston, Massachusetts, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Company agrees to pay
as incurred, to the full extent permitted by law, all legal, accounting and
other fees and expenses which you may reasonably incur as a result of any claim
or contest (regardless of the outcome thereof) by the Company, you or others
regarding the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by you regarding the amount of any payment or benefits pursuant
to this Agreement), plus in each case interest on any delayed payment at the
applicable Federal rate provided for in Section 7872(f)(2)(A) of the Code.

Notwithstanding anything in this letter to the contrary, no provision of this
letter will operate to extend the term of any option beyond the term originally
stated in the applicable option grant or option agreement. This agreement
contains the entire understanding of the parties concerning its subject matter.
This agreement may be modified only by a written instrument executed by both
parties. This agreement replaces and supersedes all prior agreements relating to
your employment or severance. This agreement will be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts.

Neither you nor the Company shall have the right to accelerate or to defer the
delivery of the payments to be made under Section 1.4 or Section 2.3; provided,
however, that if you are a “specified employee” as defined in
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of

(SKYWORKS LOGO) [a09546a0954601.gif]

 



--------------------------------------------------------------------------------



 



George LeVan
Page 6
May 26, 2005

1986, as amended (the “Code”) and any of the payments to be made to you
hereunder constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code, then the commencement of the delivery of any such
payments will be delayed to the date that is 6 months after your date of
termination.

Please sign both copies of this letter and return one to Skyworks.

     
Sincerely,
  AGREED TO:
 
   
/s/ David J. Aldrich
  /s/ George LeVan
 
   
David J. Aldrich, President and CEO
  George LeVan
 
   

  Date: May 26, 2005

(SKYWORKS LOGO) [a09546a0954601.gif]

 